Appeal from the Supreme Court of Indiana.

Per Curiam:

The motion of the appellees to dismiss the appeal is granted and the appeal is dismissed for the want of a properly presented substantial federal question. (1) Citizens’ Savings Bank v. Owensboro, 173 U. S. 636, 643; Cleveland & Pittsburgh R. Co. v. Cleveland, 235 U. S. 50, 53; White River Co. v. Arkansas, 279 U. S. 692, 700; Collins v. Streitz, 298 U. S. 640. (2) Pawhuska v. Pawhuska Oil & Gas Co., 250 U. S. 394; Trenton v. New Jersey, 262 U. S. 182; City of Holton v. Kansas State Bank, 300 U. S. 641.